In an action to recover damages for breach of contract, plaintiffs appeal from so much of an order of the Supreme Court, Queens County, dated October 8, 1971,. has denied their motion to dismiss defendant’s second counterclaim. This court has also reviewed a further order of the same court, dated December 6, 1971, which, on reargument, adhered to the original decision (CPLR 5517, subd. [b]). Order dated December 6, 1971, affirmed insofar as it adhered to the original decision. No opinion. Appeal from order dated October 8, 1971 dismissed as academic. That order was superseded by the order dated December 6, 1971. Respondent is awarded one bill of $10 costs and disbursements, to cover both appeals. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.